Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 29, 2015

The Court of Appeals hereby passes the following order:

A15A2215. TONY E. FLOYD v. THE STATE.

      In 2002, Tony E. Floyd was convicted of armed robbery and sentenced as a
recidivist   to   life   imprisonment.    We    affirmed    his   conviction   in   an
unpublished opinion. See Case No. A09A1841 (decided January 28, 2010). In 2015,
Floyd filed a motion to void his illegal sentence. The trial court denied the motion,
and we dismissed Floyd’s appeal because he had not raised a colorable void-sentence
argument. See Case No. A15A1539 (dismissed May 4, 2015). Floyd then filed a
second motion to void his illegal sentence, which the trial court denied. Floyd now
appeals.
      As we advised Floyd in his previous appeal, a court may modify a sentence
during the year after its imposition or within 120 days after remittitur following a
direct appeal, whichever is later. See OCGA § 17-10-1 (f); Frazier v. State, 302 Ga.
App. 346, 347-348 (691 SE2d 247) (2010). Once this statutory period expires, as it
has here, a trial court may modify a sentence only if it is void. See id. A sentence is
void only if it imposes punishment that the law does not allow. Von Thomas v. State,
293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
      In his void-sentence motion, Floyd alleged that his sentence is void because his
written judgment of conviction does not include a citation to any habitual offender
provision. Because Floyd did not contend that his sentence was longer than the law
allows, he did not raise a colorable void-sentence argument. Accordingly, his appeal
is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.